DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-35 are pending.

Claim Objections
	Claims 1-35 are objected to because of the following informalities:  
Claim 1, line 13, “said messages” should read “said customer messages”; 
Claim 2, line 3, “said messages” should read “said customer messages”, 
Claim 12 should depend from claim 9 to provide antecedent basis for “said dedicated web site” at claim 7; and
Claims 2-35, line 1, “A method” should read “The method”.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US Pat No. 9,461,897) in view of Cullison et al. (US Pub No 2019/0058721).

With respect to claim 1, Babcock teaches a method of providing a distributed messaging system for aggregating particular types of messages regarding a client from customers of said client and for generating response and status messages to said customers, said method performed in a distributed system comprising one or more processors executing computer instructions and one or more non-transitory computer readable medium with computer executable instructions stored thereon executed by said one or more processors to provide said method, said method comprising: 
receiving and securely storing client account credentials of said client for a group of client determined user accounts comprising predetermined ones of social media (e.g., API call request private access to the social networks is enabled and the API call may include an identifier or token giving access to additional information about one or more users @ Col. 8, lines 13-21) 
utilizing said client account credentials to access said user accounts (e.g., using the API call with identifier or token to access private social networks messages @ Col. 8, lines 18-26); 
capturing all customer messages received at said user accounts (e.g., retrieving all traffic of a particular social network site @ Col. 8, lines 22-27); 
filtering all said messages for predetermined keywords (e.g., all traffic on a particular social network site can be obtained and then searched for keywords @ Col. 8, lines 27-29); 
aggregating said filtered customer messages in a database (e.g., server obtain messages based on word lists, and send messages that meet a threshold to a processing system (e.g., a Security Event Manager (SEM)) for further analysis @ Col. 8, lines 30-34 and storing into a database @ Col. 7, lines 30-32 and Col. 10, lines 55-56); and 
utilizing neural network analysis to determine trust and validity of said filtered customer messages (e.g., using the output provided by the server, information is displayed on a user interface and alerts can be generated by the server and sent to analysts, who can then analyze the messages for security or other purposes @ Col. 8, lines 37-43 and using scoring the message @ Col. 8, lines 60, which together teaches a neural network analysis to determine trust and validity).
Babcock disclose the claimed subject matter as discussed above, specifically with receiving account credentials of client comprising social media credentials but does not explicitly disclose the receiving also comprising an email accounts of said client.  However, Cullison teaches the receiving also comprising an email accounts of said client (e.g., Security analysis engine scan for messages available on or through social network and email accounts ¶ 0155-0156; the protected social entity may be an entity that has a registered subscription with a social threat management tool and providing to the social threat management tool credentials for one or more social network profile maintained by the protected social entity ¶ 0185-0187).  Therefore, based on Babcock in view of Cullison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cullison to the system of Babcock in order to continuously scan for cyber threats across multiple social networking sites (¶ 0005-0006) 

	With respect to claim 2, Babcock further teaches comprising: storing only said filtered customer messages comprising said keywords in said database and not storing said messages not comprising said keywords (e.g., storing only filtered messages into a database @ Col. 7, lines 30-32 and Col. 10, lines 55-56).



	With respect to claim 4, Babcock further teaches comprising: identifying service issues from said filtered customer messages (e.g., each search word in the list has a metric associated therewith relating to the risk, relevance, and false positive rate of the word and identifying DDOS Attack as an example @ Col. 8, lines 54-65).

	With respect to claim 5, Babcock further teaches comprising: generating an alert to said client for each new identified service issue (e.g., using a displayed on a user interface to alert the client @ Col. 8, lines 37-43).

	With respect to claim 6, Babcock further teaches comprising: automatically generating acknowledgement responses to said customer messages comprising identified service messages (e.g., server generated analysis messages @ Col. 8, lines 37-43).

	With respect to claim 7, Babcock further teaches comprising: determining whether one or more of said filtered customer messages relate to a corresponding service issue (e.g., using search word to identify DDOS Attack as an example @ Col. 8, lines 54-65).

	With respect to claim 8, Babcock further teaches comprising: generating a timeline of said service issues (e.g., displaying the messages, ranked by score, in a user interface @ Col. 8, lines 7-8 and showing a timeline @ Col. 6, lines 21-39).

	With respect to claim 9, Babcock further teaches comprising: providing said client with a dedicated web site accessible only by said client; and generating a client dashboard viewable only by said client at said dedicated web site; and displaying said timeline on said client dashboard (e.g., display the particular results to the user ranked by score @ Col. 9, lines 7-31 with timeline @ Col. 6, lines 21-39; a web interface, such as the one shown in Fig. 7, may access the database to provide an interface for an analyst @ Col. 10, lines 56-58).

	With respect to claim 10, Babcock further teaches comprising: displaying a status of each of said issues on said client dashboard (e.g., a web interface, such as the one shown in Fig. 7, may access the database to provide an interface for an analyst to see the status of each of said issue @ Col. 10, lines 56-58).

	With respect to claim 11, Babcock further teaches comprising: providing said client with a customer dashboard accessible by said customers, said customer dashboard providing status information for said issues (e.g., display the particular results to the user @ Col. 9, lines 7-31; a web interface, such as the one shown in Fig. 7, may access the database to provide an interface for an analyst @ Col. 10, lines 56-58).

	With respect to claim 12, Babcock further teaches comprising: providing a status message database comprising client specific templates of status messages; responding to a client request to generate a status message pertaining to a service issue by selecting one of said templates of status messages; displaying on a web page of said dedicated web site said selected one template status message; and generating a status message from said selected one template status message (e.g., a web 

	With respect to claim 22, Babcock further teaches comprising: analyzing keyword context in each filtered message to associate a severity value to said filtered message; generating an alert when said severity value exceeds a predetermined threshold; and sending said alert to said client (e.g., the messages are scored @ Col. 8, lines 59-65 and alerting the user @ Col. 9, lines 8-17 and lines 33-42).

	With respect to claim 23, Babcock further teaches comprising: storing client message templates; and selecting a message template to initiate a process to provide an informational message to said customers in response to each of said service issues (e.g., status template @ Col. 10, lines 59-66).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US Pat No. 9,461,897) in view of Cullison et al. (US Pub No 2019/0058721), and further in view of Shah et al. (US Pub No 2009/0313684).

With respect to claim 34, the references above disclose the claimed subject matter as discussed with receiving client credentials above but does not explicitly disclose encrypting said client credentials; and storing said encrypted client credentials in a secure database.  However, Shah teaches the user is prompted to enter credentials and these credentials are then passed to the operating system which ultimately generates a token using the received credentials and storing the token (¶ 0020-0021).  Therefore, based on Babcock in view of Cullison, and further in view of Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 

	With respect to claim 35, Shah further teaches comprising: providing credential status notifications to said client (e.g., providing credential status to the user if access was successful or not successful ¶ 0027).  The motivation to combine Shah to Babcock and Cullison is the same as claim 34 above.

Allowable Subject Matter
Claims 13-21 and 24-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Particularly, Jonathan Oliver (US. Pat. No. 10,078,750) discloses relevant methods relating to finding compromised social networking accounts using keyword search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493